DETAILED ACTION
The action is responsive to the application filed on 10/09/2020 and the claims filed on 02/08/2021. Claims 36-55 are pending in the case. Claims 36, 43 and 50 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-39, 43-46 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee).

As to claim 36, Kim discloses a terminal, comprising: 
a memory configured to store instructions (“The device providing the machine executable code can include a non-transitory memory for storing the machine executable code that when executed by a processor will instruct the portable terminal to execute a preset fingerprint-based shortcut key providing method,” Kim paragraph 0162); and 
a processor coupled to the memory and configured to execute the instructions (“The device providing the machine executable code can include a non-transitory memory for storing the machine executable code that when executed by a processor will instruct the portable terminal to execute a preset 
receive a first operation of a user when the terminal is in a lock screen state ("Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650," Kim paragraph 0110); 
capture, in response to the first operation, fingerprint information of the user using a fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013) disposed below a touchscreen of the terminal; 
perform fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 
display, in response to the fingerprint authentication succeeding, a navigation menu, wherein the navigation menu comprises a first icon, and wherein the first icon is associated with a first application ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110; Kim Figure 16B 1660 "Game" and "Contact Information" icons; "Referring now to FIG. 5, a detailed function list 500 of the application execution function may display function items 510 of two game applications (application 1 and application 2), two SNS applications (SNS 1 and SNS2), and two contact information (contact information 1 and contact information 2). Once the user selects a direct selection item 520 by using a button 540, then a window for allowing the user to select an application to be executed is displayed when the user executes a fingerprint-based shortcut key," Kim paragraph 0089, displaying a navigation menu to select an application to launch in response to the user touching their right middle finger to the fingerprint sensor); 

display, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110, displaying the contact application UI when selecting the contact information item).
However Kim does not appear to explicitly disclose:
a fingerprint recognizer disposed below a touchscreen of the terminal; and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu.
Lee teaches:
a fingerprint recognizer disposed below a touchscreen of the terminal ("Referring to a first diagram of FIG. 11, while a running screen 70 of an application is outputted to the touchscreen, a first fingerprint input 1120a to a fingerprint sensing region 1110 may be sensed," Lee paragraph 0252; Lee Figure 11 screen 151 contains a fingerprint sensing region 1110); and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu ("If the first fingerprint input 1120a is 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to show a navigation menu in response to a threshold duration of a fingerprint input as taught by Lee. One would have been motivated to make such a combination to avoid accidental activation of the navigation menu due to accidental touches of the fingerprint sensor thus resulting in less user error and less user frustration.

As to claim 37, Kim as modified by Lee further discloses the terminal of claim 36, wherein the navigation menu is displayed when the terminal is in a non-lock screen state ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed," Kim paragraph 0110; “The user turns on a screen illumination of the portable terminal 100… and then inputs a fingerprint to the finger sensor 180 on a shown locked screen 1500, thus unlocking the screen 1500,” Kim paragraph 0106, the navigation menu is displayed after fingerprint authentication has occurred and the screen is moved to an unlocked state).

As to claim 38, Kim as modified by Lee further discloses the terminal of claim 36, wherein the first icon is set by the user ("In step S320, the controller 190 controls the display unit to displays a list of functions for which fingerprint-based shortcut keys can be set to the user," Kim paragraph 0085; "Referring back to FIG. 3, in step S330, the controller 190 selects a function to be set by a fingerprint-based shortcut key in response to receiving information from the user interface 130 or the fingerprint 

As to claim 39, Kim as modified by Lee further discloses the terminal of claim 36, wherein the second operation comprises a sliding gesture from a fingerprint capturing area to the first icon ("If the first fingerprint input 1120a is sensed, as shown in a second diagram of FIG. 11, the mobile terminal may output a payment guide 80. If a second fingerprint input 1120b is sensed from the payment guide 80, as shown in a third diagram of FIG. 11, the mobile terminal may output a selected card option 81 by an overlay instead of the payment guide 80. Herein, the second fingerprint input 1120b corresponds to a swipe input starting with a fingerprint image on the payment guide 80," Lee paragraph 0254).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to allow activating a navigation screen icon using a sliding gesture from the fingerprint input area to the icon as taught by Lee. One would have been motivated to make such a combination so that both the navigation menu display and icon activation functions could be performed by one continuous input thus reducing steps and time for the user and thus resulting in greater ease of use for the user.

As to claim 43, Kim discloses a method, implemented by a terminal, comprising:

capturing, in response to the first operation, fingerprint information of the user using a fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013) disposed below a touchscreen of the terminal; 
performing fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 
displaying, in response to the fingerprint authentication succeeding, a navigation menu, wherein the navigation menu comprises a first icon, and wherein the first icon is associated with a first application ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110; Kim Figure 16B 1660 "Game" and "Contact Information" icons; "Referring now to FIG. 5, a detailed function list 500 of the application execution function may display function items 510 of two game applications (application 1 and application 2), two SNS applications (SNS 1 and SNS2), and two contact information (contact information 1 and contact information 2). Once the user selects a direct selection item 520 by using a button 540, then a window for allowing the user to select an application to be executed is displayed when the user executes a fingerprint-based shortcut key," Kim paragraph 0089, displaying a navigation menu to select an application to launch in response to the user touching their right middle finger to the fingerprint sensor); 
receiving a second operation of the user for selecting the first icon ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," 
displaying, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110, displaying the contact application UI when selecting the contact information item).
However Kim does not appear to explicitly disclose:
a fingerprint recognizer disposed below a touchscreen of the terminal; and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu.
Lee teaches:
a fingerprint recognizer disposed below a touchscreen of the terminal ("Referring to a first diagram of FIG. 11, while a running screen 70 of an application is outputted to the touchscreen, a first fingerprint input 1120a to a fingerprint sensing region 1110 may be sensed," Lee paragraph 0252; Lee Figure 11 screen 151 contains a fingerprint sensing region 1110); and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu ("If the first fingerprint input 1120a is sensed, as shown in a second diagram of FIG. 11, the mobile terminal may output a payment guide 80," Lee paragraph 0254; "Herein, the first fingerprint input 1120a may correspond to a long touch input," Lee paragraph 0252; “If the first fingerprint input 1010 is sensed… the mobile terminal may output a payment guide 80… Herein, this corresponds to a case that a fingerprint authentication is completed by comparing fingerprint information extracted from the first fingerprint input 1010 with fingerprint information stored in the mobile terminal,” Lee paragraph 0243).


As to claim 44, it is substantially similar to claim 37 and is therefore rejected using the same rationale as above.

As to claim 45, it is substantially similar to claim 38 and is therefore rejected using the same rationale as above.

As to claim 46, it is substantially similar to claim 39 and is therefore rejected using the same rationale as above.

As to claim 50, Kim discloses a computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a terminal to: 
receive a first operation of a user when the terminal is in a lock screen state ("Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650," Kim paragraph 0110); 
capture, in response to the first operation, fingerprint information of the user using a fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013) disposed below a touchscreen of the terminal; 
perform fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 

receive a second operation of the user for selecting the first icon ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110); and 
display, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is 
However Kim does not appear to explicitly disclose:
a fingerprint recognizer disposed below a touchscreen of the terminal; and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu.
Lee teaches:
a fingerprint recognizer disposed below a touchscreen of the terminal ("Referring to a first diagram of FIG. 11, while a running screen 70 of an application is outputted to the touchscreen, a first fingerprint input 1120a to a fingerprint sensing region 1110 may be sensed," Lee paragraph 0252; Lee Figure 11 screen 151 contains a fingerprint sensing region 1110); and
displaying, in response to the fingerprint authentication succeeding and a duration associated with first operation reaching a first duration, a navigation menu ("If the first fingerprint input 1120a is sensed, as shown in a second diagram of FIG. 11, the mobile terminal may output a payment guide 80," Lee paragraph 0254; "Herein, the first fingerprint input 1120a may correspond to a long touch input," Lee paragraph 0252; “If the first fingerprint input 1010 is sensed… the mobile terminal may output a payment guide 80… Herein, this corresponds to a case that a fingerprint authentication is completed by comparing fingerprint information extracted from the first fingerprint input 1010 with fingerprint information stored in the mobile terminal,” Lee paragraph 0243).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Kim to show a navigation menu in response to a threshold duration of a fingerprint input as taught by Lee. One would have been motivated to make such a combination to avoid accidental activation of the navigation menu due to accidental touches of the fingerprint sensor thus resulting in less user error and less user frustration.

As to claim 51, it is substantially similar to claim 37 and is therefore rejected using the same rationale as above.

claim 52, it is substantially similar to claim 38 and is therefore rejected using the same rationale as above.

As to claim 53, it is substantially similar to claim 39 and is therefore rejected using the same rationale as above.

Claims 40, 41, 47, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee) in further view of Wang et al. (US 20120185803 A1, hereinafter Wang).

As to claim 40, Kim as modified by Lee discloses the terminal of claim 36, however neither Kim nor Lee appear to explicitly disclose a limitation wherein the first icon displayed in the navigation menu is obtained through matching based on a scenario.
Wang teaches a limitation wherein the first icon displayed in the navigation menu is obtained through matching based on a scenario ("In step S120, at least one of a current time and a current location of the portable electronic device is obtained. In step S130, an application is selected from the applications according to the application usage history and at least one of the current time and the current location. The selected application is most possible to be requested for execution. In step S140, a shortcut icon used to activate the selected application is displayed on the lock screen of the portable electronic device," Wang paragraph 0016).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to select an icon for the navigation menu based on a scenario as taught by Wang. One would have been motivated to make such a combination to so that the user would not need to manually specify every icon in the navigation list and so that the navigation list could contain an icon relevant to the user’s context thus enhancing the utility of the navigation menu.

claim 41, Kim as modified by Lee and Wang further discloses the terminal of claim 40, wherein the scenario comprises a location of the terminal ("In step S120, at least one of a current time and a current location of the portable electronic device is obtained. In step S130, an application is selected from the applications according to the application usage history and at least one of the current time and the current location. The selected application is most possible to be requested for execution. In step S140, a shortcut icon used to activate the selected application is displayed on the lock screen of the portable electronic device," Wang paragraph 0016).

As to claim 47, it is substantially similar to claim 40 and is therefore rejected using the same rationale as above.

As to claim 48, it is substantially similar to claim 41 and is therefore rejected using the same rationale as above.

As to claim 54, it is substantially similar to claim 40 and is therefore rejected using the same rationale as above.

Claims 42, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee) in further view of Kim (US 20150347811 A1, hereinafter Kim2).

As to claim 42, Kim as modified by Lee discloses the terminal of claim 36, however neither Kim nor Lee appear to explicitly disclose a limitation wherein the navigation menu further comprises a prompt box of a notification message, and wherein the instructions further cause the terminal to be configured to display, in response to the fingerprint authentication succeeding, all or a part of content of the notification message in the prompt box.
Kim2 teaches a limitation wherein the navigation menu further comprises a prompt box of a notification message, and wherein the instructions further cause the terminal to be configured to display, 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to show notifications in the navigation menu as taught by Kim2. One would have been motivated to make such a combination to so that more applications contextually relevant to the lock screen state could be displayed in the navigation menu thus resulting in greater utility for the finished product.

As to claim 49, it is substantially similar to claim 42 and is therefore rejected using the same rationale as above.

As to claim 55, it is substantially similar to claim 42 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050078855 A1 to Chandler et al. discloses an 
US 20130215083 A1 to Kritt et al. discloses a display computer system where a hidden menu listing is displayed in response to authentication of a user fingerprint and where items in the menu listing can be user-defined;
US 20170024553 A1 to Chang et al. discloses temporary secure access via input object remaining in place where a personalized shortcut menu is displayed in response to detecting and authenticating a user’s fingerprint; and
US 9785330 B1 to Yang et al. discloses systems for and methods of providing inertial scrolling and navigation using a fingerprint sensor calculating swiping speed and length where a menu is displayed and can be interacted with in response to fingerprint input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171